BOARDMAN, Judge.
Appellant was convicted of two separate offenses: (1) assault with intent to commit robbery, Section 784.06, Florida Statutes, F.S.A., and, (2) using a firearm in the commission of a felony, Section 790.07(2), Florida Statutes, F.S.A. This appeal was timely filed.
We have reviewed the record and read the briefs submitted by counsel for the parties. After due consideration, we find that the grounds relied on by appellant for reversal of the judgment and sentences are without merit. On the contrary, we submit that the record does show that the case was fairly and impartially tried and the verdict of the jury, adverse to appellant, is amply supported by competent evidence.
The matter that does concern us, but is not raised in the briefs filed herein, is that the trial judge imposed separate, concurrent sentences upon appellant: (1) for the offense of assault with intent to commit robbery, six months to ten years, (2) for the offense of using a firearm in the commission of a felony, six months to ten years.
On the authority of the decision of our supreme court in Cone v. State, Fla.1973, (Case No. 42,760, opinion filed March 7, 1973, not yet reported). We have no alternative as we interpret the decision therein but to remand this case to the trial court with directions to impose one sentence only.
It is so directed and ordered.
MANN, C. J., and LILES, J., concur.